Citation Nr: 0309944	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and stepson




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1945.  He received the Combat Infantryman's Badge and the 
Purple Heart, among other awards.

This appeal arises from an April 1996 rating action that 
denied service connection for lumbar spine DJD and for a 
cervical spine disability.  A Notice of Disagreement 
therewith was received subsequently in April 1996, and a 
Statement of the Case (SOC) was issued in June 1996.  A 
Substantive Appeal was received subsequently in June 1996.  
In July 1996, the veteran, his wife, and stepson testified at 
a hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  In December 1998, the Board of 
Veterans Appeals (Board) remanded these matters to the RO for 
further development.  A Supplemental SOC (SSOC) was issued in 
May 2000.

In December 2000, the Board granted service connection for a 
cervical spine disability; this constitutes a full grant of 
the benefit sought on appeal with respect to that issue.  
Also in December 2000, the Board remanded to the RO the 
issues of service connection for lumbar spine DJD for further 
development.  In August 2002, the RO confirmed and continued 
the denial of service connection for lumbar spine DJD.

In December 2002, the Board determined that further 
evidentiary development was warranted with respect to the 
claim for service connection for lumbar spine DJD, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  The Board notified the appellant and his 
representative of the additional development in April 2003.




REMAND

The RO last reviewed the remaining issue on appeal in August 
2002, at which time a SSOC was issued.  As noted above, in 
December 2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9.  Pursuant to that development, 
additional evidence has been added to the claims file, 
including numerous VA medical records.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matters on appeal must be 
returned to the RO for consideration of the claims in light 
of all additional evidence added to the record since the 
August 2002 SSOC.  

The Board also finds that the RO should accomplish additional 
development in this case.  In this regard, the Board notes 
that the veteran failed to report for an April 2003 VA 
orthopedic examination scheduled in connection with this 
claim.  However, the Board also notes that a copy of the 
letter from the VA Medical Center (VAMC) notifying the 
veteran and his representative of the date, time, and place 
of the examination is not of record.  Accordingly, the Board 
finds that the veteran should be afforded another opportunity 
to report for examination.  In the event that the veteran 
again fails to report for the scheduled examination, the RO 
should associate with the claims file copy(ies) of the VAMC's 
letter(s) to the veteran and his representative notifying him 
of the date, time, and place of the examination. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo a special VA orthopedic 
examination to obtain a medical opinion 
as to nature and etiology of any low back 
disability, to include lumbar spine DJD, 
and its relationship, if any, to his 
military service or his service-connected 
cervical spine disability, residuals of a 
herniated nucleus pulposus (HNP) with 
diskectomy and fusion at C5-7.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and his report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

After examination of the veteran and 
consideration of the record, the 
physician should identify each current 
disability affecting the veteran's lumbar 
spine (as opposed to merely pain, without 
any underlying pathology).  With respect 
each diagnosed disability, the physician 
should render an render an opinion as to 
whether it is at least as likely as not 
that such lumbar spine disability (a) had 
its onset in service, or (b) was caused 
or is aggravated by the veteran's 
service-connected cervical spine 
disability, residuals of a HNP with 
diskectomy and fusion at C5-7.  If 
aggravation of the lumbar spine by the 
service-connected cervical spine disorder 
is found, the doctor should attempt to 
quantify the extent of additional lumbar 
spine disability resulting from 
aggravation.  In providing the requested 
opinions, the examiner should 
specifically address the service medical 
records documenting a shrapnel wound to 
the back sustained in action in service 
in July 1944, post-service findings, and 
an April 2002 VA orthopedic medical 
opinion that the veteran's cervical spine 
injury that left him wheelchair-bound was 
most likely the eliciting etiology of his 
low back pain.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report. 

2.  In the event that the veteran fails 
to report for the examination, the RO 
should associate with the claims file any 
copy(ies) of the VAMC's letters to the 
veteran and his representative notifying 
him of the date, time, and place of the 
orthopedic examination.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A (West 2002), and 
implemented by 38 C.F.R. § 3.159 (2002)) 
are fully complied with and satisfied. 

5.  After accomplishing the requested 
development, and any additional 
notification and/or development action 
warranted, the RO should readjudicate the 
claim for service connection for lumbar 
spine DJD , to include both on a primary 
basis and as secondary to the service-
connected cervical spine disability, 
residuals of a HNP with diskectomy and 
fusion at C5-7, in light of all pertinent 
evidence and legal authority.  
Consideration of secondary service 
connection should include discussion of 
the question of whether low back 
disability as a result of its aggravation 
by the service-connected cervical spine 
disability, pursuant to Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

6.  If the resolution of the claim 
remains adverse to the veteran, the RO 
should furnish him and his representative 
an appropriate SSOC (to include full 
reasons and bases for the RO's 
determination, and citation to and 
discussion of all pertinent law and 
regulations), and afford them the 
appropriate response period before the 
claims file is returned to the Board for 
further appellate consideration. 

The purposes of this REMAND are to further develop the 
evidence and to afford due process of law; it is not the 
Board's intent to imply either a grant or denial of the 
benefit sought.  The veteran needs take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. 
App. 104 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 


have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


